Order entered January 10, 2013                                                      00007S




                                              In The




                                       No. 05-13-00021-CV

                           IN THE INTEREST OF L.B., A CHILD

                       On Appeal from the 439th Judicial District Court
                                  Rockwall County, Texas
                              Trial Court Cause No. 1-11-543

                                            ORDER
                         Before Justices Moseley, Francis, and Fillmore

       The Court has before it appellant Mary Judith Hunnicutt’s January 8, 2013 emergency

motion to suspend the trial court’s judgment. The appeal is from the trial court’s final order

denying original petition for protection of a child, for conservatorship, and for termination in a

suit affecting the parent-child relationship. Appellant asserts in the motion that the trial court’s

judgment requu’es her to return L.B. to her parents at 6:00 p.m. on Friday, January 11, 2013

without any oversight or supervision by either the Department of Family and Protective Services

or other conservator of the child. Appellant further asserts that the child is not yet two years of

age and her parents continue to struggle with drug use, domestic violence, and instability.

       Although appellant attached several documents to the motion m support of her claim,

appellant did not attach the reporter’s record showing what evidence was considered by the trial

court, nor has this Court otherwise received the reporter’s record. Further, although the trial
court judgment indicates it was based on a directed verdict, neither the judgment nor the motion

contains the rationale for the trim court’s decision. Therefore, based on the lack of a record from

the trial court, we conclude appellant has not shown entitlement to the relief she ~s requesting.

       We DENY appellant’s January 8, 2013 emergency motion to suspend the trial court’s

judgment.